      Case 2:19-cr-00464-RAH-WC Document 23 Filed 07/20/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
       v.                                        ) CASE NO. 2:19-cr-464-RAH
                                                 )
HENRY J. STILL                                   )

                      MEMORANDUM OPINION and ORDER

       Pending before the Court is the Second Unopposed Motion to Continue Trial (Doc.

22) field by Defendant Henry J. Still on July 15, 2020. Jury selection and trial currently

are set in this case on the term of court commencing on August 10, 2020. For the reasons

set forth below, the Court will grant a continuance of the trial pursuant to 18 U.S.C. §

3161(h)(7).

       While the grant of a continuance is left to the sound discretion of the trial judge,

United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the Court is limited by the

requirements of the Speedy Trial Act, 18 U.S.C. § 3161 (Act). The Act provides in part:

       In any case in which a plea of not guilty is entered, the trial of a defendant
       charged in an information or indictment with the commission of an offense
       shall commence within seventy days from the filing date (and making public)
       of the information or indictment, or from the date the defendant has appeared
       before a judicial officer of the court in which such charge is pending,
       whichever date last occurs.

18 U.S.C. § 3161(c)(1). However, the Act excludes from the seventy-day period any

continuance based on “findings that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.” §

3161(h)(7)(A). In granting such a continuance, the Court may consider, among other
      Case 2:19-cr-00464-RAH-WC Document 23 Filed 07/20/20 Page 2 of 2




factors, whether the failure to grant the continuance “would deny counsel for the defendant

or the attorney for the Government the reasonable time necessary for effective preparation,

taking into account the exercise of due diligence.” § 3161(h)(7)(B)(iv).

       Counsel for Still represents that he recently filed a notice of intent to change plea.

Thus, additional time is necessary to enter his plea. The United States does not oppose a

continuance. For good cause, the Court finds that the ends-of-justice served by granting

a continuance of this trial outweigh the best interest of the public and the Defendant in a

speedy trial. Thus, for good cause, it is

       ORDERED as follows:

   (1) Jury selection and trial are CONTINUED from August 10, 2020 to the next

       criminal term of court commencing on October 19, 2020 at 10:00 a.m. in

       Montgomery, Alabama.         All deadlines tied to the trial date are adjusted

       accordingly.

   (2) The United States Magistrate Judge shall conduct a pretrial conference prior to the

       October trial term.

       DONE, this 20th day of July, 2020.

                                              /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
